Case 8:20-cv-00990-KKM-AEP Document 61 Filed 04/16/21 Page 1 of 9 PageID 430




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


SOUTHERN-OWNERS INSURANCE
COMPANY,

        Plaintiff/Counterclaim Defendant,

v.                                                         Case No: 8:20-cv-00990-KKM-AEP


D.R. HORTON, INC., et al.,

     Defendant/Counterclaim Plaintiff.
_______________________________

                                               ORDER

        Plaintiff/Counterclaim Defendant Southern-Owners Insurance Company filed a

motion to dismiss Count II of Defendant/Counterclaim Plaintiff D.R. Horton, Inc.’s

Counterclaim, Doc. 40, pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). Upon consideration, this Court grants Southern-Owners Insurance

Company’s (Southern-Owners) motion to dismiss.

I. Background1

        This case centers around an insurance policy dispute. Southern-Owners issued a

commercial general liability policy to General Punchout and Warranty, Inc. (General


1
 The facts are derived from the counterclaim, Doc. 32, the allegation of which the Court must
accept as true in ruling on the instant motions to dismiss. See Linder v. Portocarrero, 963 F.2d 332, 334
(11th Cir. 1992); Quality Foods de Centro Am., S.A. v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d
989, 994 (11th Cir. 1983).
Case 8:20-cv-00990-KKM-AEP Document 61 Filed 04/16/21 Page 2 of 9 PageID 431




Punchout), an independent contractor that was subsequently hired by D.R. Horton,

Inc. (D.R. Horton). Doc. 32 at 13. Per D.R. Horton and General Punchout’s contractor

agreement, D.R. Horton was added as an “Additional Insured” under General

Punchout’s insurance policy. Id. This policy among other things imposed on Southern-

Owners a duty to defend D.R. Horton against third-party claims. Id. at 14.

       The underlying incident occurred when a General Punchout employee was sent

to a D.R. Horton home owned by the Lhotkas. While there, the employee exposed and

touched his penis to the forearm of Lhotkas’ minor child. Doc. 36 at 5. The employee

was ultimately convicted for this crime. Id. at 5–6. Following this incident, the Lhotkas

brought claims against both General Punchout and D.R. Horton. D.R. Horton

alleges—as counterclaims—that Southern-Owners refused to defend and, if needed,

indemnify D.R. Horton, though Southern-Owners defended General Punchout from

the Lhotkas’ claims. Doc. 32 at 15. Per the counterclaims, Southern-Owners also

refused to disclose certain information about the insurance as required by Florida state

law. Id. at 14.

       The specific facts relevant to the instant motion to dismiss are as follows: After

all the parties met to mediate the potential claims in September 2020, Southern-Owners

informed D.R. Horton that they had offered the insurance policy limit of $1 million to

secure the release solely of General Punchout, and therefore no longer had a duty to

continue any defense against the Lhotkas’ claims because it had exhausted the insurance

policy limits. Id. at 15. When the Lhotkas brought additional claims against D.R.

                                           2
Case 8:20-cv-00990-KKM-AEP Document 61 Filed 04/16/21 Page 3 of 9 PageID 432




Horton, D.R. Horton again demanded that Southern-Owners defend against the claim.

Id. at 16. Southern-Owners agreed to for the time being, while maintaining it was under

no obligation to do so. Id. at 16. Southern-Owners then filed the instant suit, seeking a

declaration that it was not obligated to defend D.R. Horton. Doc. 1. D.R. Horton filed

two counterclaims against Southern-Owners, one for a breach of contract and another

for breach of the common law duty of good faith. Doc. 32 at 17. Southern-Owners

filed this motion to dismiss the second claim on the basis that any bad faith claim is

premature. Doc. 40 at 1.

II. Analysis

         To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient

facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible

on its face when a plaintiff “pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. When

considering the motion, the court accepts all factual allegations of the complaint as true

and construes them in the light most favorable to the plaintiff. Pielage v. McConnell, 516

F.3d 1282, 1284 (11th Cir. 2008). Courts should limit their “consideration to the well-

pleaded factual allegations, documents central to or referenced in the complaint, and

matters judicially noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir.

2004).




                                              3
Case 8:20-cv-00990-KKM-AEP Document 61 Filed 04/16/21 Page 4 of 9 PageID 433




       The central question before the Court is when an insured may bring a bad-faith

claim for failure to settle under an insurance contract. Under Florida law, the general

rule is that a bad faith claim accrues only after the insurance policy’s coverage and liability

are determined. See Blanchard v. State Farm Mut. Auto. Ins. Co., 575 So. 2d 1289, 1291 (Fla.

1991) (“[A]n insured’s underlying first-party action for insurance benefits against the

insurer necessarily must be resolved favorably to the insured before the cause of action

for bad faith in settlement negotiations can accrue.”); Hartford Ins. Co. v. Mainstream

Const. Grp, Inc., 864 So. 2d 1270, 1272 (Fla. 4th DCA 2004).

        There are two narrow exceptions to this general rule. Florida courts have

allowed bad faith claims to proceed when the merits of the claim do not turn on the

antecedent question of coverage and liability. See Cunningham v. Standard Guar. Ins. Co.,

630 So. 2d 179, 182 (Fla. 1994); Allstate Indem. Co. v. Oser, 893 So. 2d 675, 676–77 (Fla.

1st DCA 2005). The issue here turns on whether the facts as alleged in the counterclaims

permit a bad-faith claim to proceed before the questions of coverage and liability are

resolved. Because neither exception applies, the Court agrees with Southern-Owners

that D.R. Horton’s bad-faith claim may not proceed at this time.

       Southern-Owners’ motion to dismiss asserts the straight-forward argument that

a bad-faith claim can only accrue after the insurance policy’s coverage and liability are

determined. Doc. 40 at 2. Southern-Owners argues that because coverage and liability

claims remain pending, the issue of good faith is not ready for adjudication. Id. at 3. In




                                              4
Case 8:20-cv-00990-KKM-AEP Document 61 Filed 04/16/21 Page 5 of 9 PageID 434




support of this claim, Southern-Owners offers numerous cases affirming the general

rule. Id. at 2–3.

       D.R. Horton agrees that as a general matter, a claim for bad faith accrues only

after determining that coverage is owed under the policy, but it asserts that the unique

facts underlying this bad-faith claim warrant an exception. Doc. 43 at 5. Unlike a typical

bad-faith claim—seen in many of the cases Southern-Owners cited for support—it

argues that the claim here does not depend on the future resolution of the policy

coverage. Rather, this bad-faith claim turns on the past decision of Southern-Owners

not to secure a release for D.R. Horton while negotiating with the Lhotkas. Id. at 6–7.

And in instances like this, it contends, the Court can address bad-faith claims before

resolving all of the other underlying claims.

       D.R. Horton cites two cases—Cunningham v. Standard Guar. Ins. Co., 630 So. 2d

179 (Fla. 1994) and Allstate Indem. Co. v. Oser, 893 So. 2d 675 (Fla. 1st DCA 2005)—to

show that Florida courts will diverge from the general rule and adjudicate a bad-faith

claim before resolving the underlying issues. Doc. 43 at 5. These two cases involved

unique fact patterns though that warranted diverging from the general rule—facts not

alleged in the counterclaims. In the absence of further examples of Florida courts

extending these exceptions, this Court will apply the general rule and dismiss D.R.

Horton’s claim as premature.

       First, Cunningham is unlike the instant case because Cunningham included a

stipulation among the parties to make the settlement contingent upon a finding of bad

                                            5
Case 8:20-cv-00990-KKM-AEP Document 61 Filed 04/16/21 Page 6 of 9 PageID 435




faith. In that case, Joseph James and Mr. and Mrs. Cunningham were in a car collision,

causing injuries. 630 So. 2d at 180. James was insured by Standard Guaranty Insurance

Company for injury and property damages. Id. After failing to reach a settlement for

several months, the Cunninghams added Standard Guaranty as a party to the suit,

alleging Standard Guaranty had acted in bad faith for failing to settle the claim. Id.

Crucially, Standard Guaranty and the Cunninghams reached an agreement to litigate the

bad-faith claim before litigating the underlying negligence claim. Id. If no bad faith was

found, the Cunninghams would settle for the policy limits, and James would not face

the risk of being liable for any excess judgment. Id. The Court held that the stipulation

alleviated any jurisdictional concerns and should be encouraged to conserve judicial

resources by simplifying and shortening the litigation needed to resolve the claim. Id. at

181–82.

      None of those factors are present here. This motion to dismiss demonstrates

that the parties have not agreed to resolve the bad-faith claim first, and the Lhotkas

have not agreed to any settlement cap that turns on the bad-faith claim. Therefore, the

Cunningham exception is not applicable.

      Second, Oser is distinguishable because the relevant questions of coverage and

liability had already been determined before the bad-faith claim was raised. There, Sabrina

Patterson’s brother crashed her car into Timothy Oser’s vehicle. 893 So. 2d at 676.

Sabrina Patterson was insured by Allstate, which included $25,000 worth of coverage

for property damage. Patterson thought (and alleged) that her insurance also included

                                            6
Case 8:20-cv-00990-KKM-AEP Document 61 Filed 04/16/21 Page 7 of 9 PageID 436




$25,000 bodily injury liability (BIL), but Allstate denied that Patterson had BIL

insurance. Id. Allstate refused two settlement offers from Oser, including an offer to

settle the entire case for the $25,000 property-damage limit. Id. Oser then sued

Patterson directly, and while this litigation was ongoing, Allstate settled with Oser by

paying the $25,000 property-damage limit to settle only the property damage claim. Id.

The BIL claim against Patterson proceeded to trial, resulting in a judgment of about

$1.5 million against her. Id. After the verdict, Patterson and Oser together sued Allstate,

alleging among other things that Allstate acted in bad faith by not settling with Oser

when it had the chance to do so within Patterson’s coverage limits. Id.

      Under the above facts, the Florida court allowed the bad-faith claim to proceed.

Id. That court diverged from the general rule because the coverage and liability

questions had already been resolved before the bad faith claim was brought. Id. at 677.

Patterson was liable, the property-damage coverage was never in question, and it was

determined that Patterson did not have BIL coverage. Id. The bad-faith claim thus did

not turn on the contested nature of the BIL coverage, but rather “depend[ed] upon a

mixed question of law and fact whether, even without BIL coverage, Allstate owed

Patterson a duty to settle Oser’s claims against her for both BIL and property damage

because it either expressly undertook such duty or because the circumstances created a

duty.” Id. D.R. Horton claims the same is true here. Doc. 43 at 6. D.R. Horton argues

the bad-faith claim does not turn on any of the unresolved coverage or liability




                                            7
Case 8:20-cv-00990-KKM-AEP Document 61 Filed 04/16/21 Page 8 of 9 PageID 437




questions, but rather on Southern-Owners’ failure to properly represent them when

negotiating with the Lhotkas. Doc. 43 at 6.

       But unlike in Oser, the remaining questions of coverage and liability are relevant

to D.R. Horton’s claim. Patterson and Oser’s bad-faith claim against Allstate was to

recover “the amount of the unsatisfied judgment against Patterson,” an established

amount of $1,502,584.60. Id. at 676–77. The parties, and the Court, have no such clarity

in this situation. At this time, D.R. Horton owes nothing to the Lhotkas. And depending

on how any number of issues and claims are resolved, that could change dramatically,

or not all. The exact shape of the bad-faith claim, including what judgement and relief

may be proper, will only be clear after these issues are resolved. These uncertainties

explain the rationale behind the general rule, which requires that a “third party must

obtain a judgment against the insured in excess of the policy limits before prosecuting

a bad-faith claim against the insured’s liability carrier.” Cunningham, 630 So. 2d at 181.

       Additionally, D.R. Horton tries to distinguish this case from the general rule as

established in Blanchard and its progeny by emphasizing this distinction between first-

and third-party claims. It is true that most cases upholding the general rule arise in the

first-party claim posture while this case is a third-party claim. But that fact alone is not

dispositive, and the same rule has been applied to third-party claims. See GEICO Gen.

Ins. Co. v. Harvey, 109 So. 3d 236, 239 (Fla. 4th DCA 2013) (“A cause of action for an

insurer’s bad faith failure to settle a third party claim may not be maintained until a




                                             8
Case 8:20-cv-00990-KKM-AEP Document 61 Filed 04/16/21 Page 9 of 9 PageID 438




judgment in excess of the policy limits has been entered against the insured.”); see also

Cunningham, 630 So. 2d at 181.

      Defendant/Counterclaim Plaintiff’s bad-faith claim has not accrued and

therefore is not ripe for adjudication. Accordingly, Plaintiff/Counterclaim Defendant’s

motion to dismiss Count II for failure to state a claim upon which relief can be granted

is GRANTED. Count II of the Amended Complaint is DISMISSED without

prejudice.

      ORDERED in Tampa, Florida, on April 16, 2021.




                                           9
